Citation Nr: 1417014	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  13-09 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a back disability to include low back strain.

2. Entitlement to an initial compensable disability evaluation for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2010 and April 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

A review of the Virtual VA paperless claims processing system reveals additional private medical treatment records and the Veteran's Informal Hearing Presentation (IHP) submitted by his representative organization, Veterans of Foreign Wars of the United States.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's back disability is not related to service. 
  
2.  The Veteran has level II hearing loss in his left ear.

3. The Veteran has level IV hearing loss in his right ear. 





CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability to include low back strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).   

2.  The criteria for an initial compensable disability evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In the context of the claim for a compensable disability evaluation for hearing loss, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regards to the service connection claim, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA advised the Veteran in January 2010 of information as to the evidence required to substantiate the claim, and of the division of responsibilities between VA and a claimant in developing an appeal. 

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD form 214), a service separation examination, VA outpatient treatment records, VA examination reports, private medical records, and lay statements from the Veteran. 

Many of the Veteran's service treatment records are not available. In January 2010, VA requested the Veteran's service treatment records or any records confirming the Veteran was injured in 1951 from the National Personnel Records Center (NPRC). In a January 2010 response, NPRC informed VA that no medical records were on file and the records were "fire related." In March 2010, the Veteran was notified by the RO that his service treatment records might have been destroyed in a fire. The RO requested that the Veteran complete enclosed forms with as much information as possible so the RO could make further efforts to verify the Veteran's claimed back injury in 1951. In March 2010, the Veteran responded to the RO's request by stating he did not remember any additional information regarding his injury. He did not supply any evidence or information by which VA could assist in obtaining additional evidence. 


Under such circumstances, there are heightened obligations to assist the Veteran in the development of the case; to explain findings and conclusions, and to consider the benefit of the doubt rule. See Washington v. Nicholson, 19 Vet.App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet.App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992). 

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained. The Veteran and his representative have been accorded many opportunities to present evidence and argument in support of his appeal. All pertinent due process requirements have been met. See 38 C.F.R. § 3.103 (2012).


Analysis of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran asserts that his back disability is due to parachute jumps he completed during active service. The Veteran has been diagnosed with low back strain. The evidence of record fails to establish that the Veteran's current back disability was caused or aggravated by service. Thus, his claim for service connection is denied. 
While most of the Veteran's service records are unavailable, the Veteran's DD 214 shows the Veteran was awarded a Parachute Badge. The Veteran's separation examination report dated November 1954 does not indicate the Veteran sustained any back related injuries or  had any back disabilities upon leaving service. 

Post-service treatment records are silent for any complaints or treatment for back pain or injuries until February 2010. VA treatment records from the VA Medical Center (VAMC) in Muncie, Indiana show the Veteran underwent routine evaluations for chronic medical conditions including asthma from April 2004 through September 2007 but never complained of any complications with his back. 

Up to September 2007, these medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Private medical treatment records include a February 2010 report from the Veteran's primary physician Dr. R who noted "low back pain that radiates into his left leg started last Saturday and worsened w/time. Sx are aggravated when walking but also can't sit or lay too long. Sx started after carrying a television set and was also scraping ice in his driveway." A March 2010 report from DR. R.K. shows the Veteran received chiropractic treatment for his back but does not provide an opinion regarding the etiology of the Veteran's condition.  

The Veteran underwent a VA spine examination in November 2011. The examiner diagnosed the Veteran with chronic low back strain.  The examiner opined that the Veteran's back disability was less likely than not related to  his active service. The examiner stated, "No in-service treatments were found, and Veteran states he did not seek medical help at that time because it wasn't that bad. Exit physical is silent on exam of back/spine. Veteran went greater than fifty years with no treatment, hospitalization, or surgery on his back. Imaging dated 11/01/2010 shows osteoarthritis of the lumbar spine at a level expected in a 80 Y.O. Male without evidence of trauma." The Board finds this report provides a reasoned medical opinion based on review of the pertinent records and relevant medical history, and constitutes highly probative evidence that the Veteran's current back disability is not related to his service.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); Caluza, 7 Vet.App. at 511-512. 

The Veteran's own statements have also been considered. There is no evidence that the Veteran served in Korea during the conflict there, and his account of an in service event is therefore not presumed credible. Cf. 38 U.S.C.A. § 1154(b)(in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation. Every reasonable doubt shall be resolved in favor of the Veteran. 38 U.S.C.A. § 1154(b) (West 2002);  

The Veteran's mere assertion is that his back disorder is due to parachute jumps he completed in service. However, the Veteran reported to the November 2011 VA examiner that he did not seek treatment for his back injury during service because "it wasn't that bad." The Veteran is not competent to determine the etiology of his back disability as arising from the several parachutes jumps he performed in service, at Fort Bragg, North Carolina. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

The Veteran's back disability has been investigated by competent medical professionals who have attributed the Veteran's condition to factors not associated with his military service. Thus, the preponderance of the evidence is against the claim and it must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Rating Claim - Bilateral Hearing Loss 

The Veteran contends that his bilateral hearing loss is more severe than reflected by its initial non-compensable evaluation. Because he has Level II hearing loss in his left ear and level IV hearing loss in his right ear, his claim will be denied.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155. Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. See Fenderson v. West, 7 Vet. App. 55 (1994).  

The Veteran's bilateral hearing loss is currently assigned a non-compensable evaluation under Diagnostic Code 6100. 38 C.F.R. §§ 4.85, 4.86. Impaired hearing will be considered a disability only after threshold requirements are met. See 38 C.F.R. § 3.385. Once a disability is established, levels of hearing loss are determined by considering the pure tone threshold average and speech discrimination percentage scores, resulting in a Roman numeral designation for hearing loss. 38 C.F.R. § 4.85(b), Table VI. Disability ratings are assigned by combining the level of hearing loss in each ear. 38 C.F.R. § 4.85(e), Table VII. See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination" is used to determine a Roman numeral designation (I through XI) for hearing impairment in each ear based on consideration of speech discrimination as well as pure tone threshold averages, unless the examiner certifies that use of the speech discrimination test is not appropriate. In that case, table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average" is used. Table VII, "Percentage Evaluation for Hearing Impairment" is then used to determine the percentage evaluation by combining the Roman numeral of each ear. 38 C.F.R. §§ 3.383, 3.385, 4.85(b). 





The Veteran underwent a VA audiology examination in May 2010. His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
60
65
LEFT
20
20
35
65
65

The average puretone threshold was 48.75 decibels in the right ear and 45 decibels in the left ear. Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear. 

Applying the results of the May 2010 examination to Table VI of the VA regulations yields a Roman numeral value of II in both ears. Applying these values to Table VII, the Veteran's bilateral hearing loss warrants a non-compensable evaluation. 38 C.F.R. § 4.85, 4.86.

The Veteran underwent a second VA examination in April 2011. His pure tone thresholds, in decibels, were as follows: 
	



HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
65
75
LEFT
20
25
50
65
70
 
The average puretone threshold was 52.5 decibels in the right ear and 53.75 decibels in the left ear. Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 88 percent in the left ear. 

Applying the results of the April 2011 examination to Table VI of the VA regulations yields a Roman numeral value of IV in the right ear and II in the left ear. Applying these values to Table VII, the Veteran's bilateral hearing loss warrants a non-compensable evaluation. 38 C.F.R. § 4.85, 4.86.

The Veteran underwent a third VA examination in January 2014. His pure tone thresholds, in decibels (air conduction), were as follows: 
	



HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
65
60
LEFT
20
25
40
60
65
 
The average puretone threshold was 50 decibels in the right ear and 48 decibels in the left ear. Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 88 percent in the left ear. 

Applying the results of the January 2014 examination to Table VI of the VA regulations yields a Roman numeral value of IV in the right ear and II in the left ear. Applying these values to Table VII, the Veteran's bilateral hearing loss warrants a non-compensable evaluation. 38 C.F.R. § 4.85, 4.86.

If the Veteran has either of two exceptional pattern of hearings impairment, the Roman numeral value is determined using both Table VI and VIa. 38 C.F.R. § 4.86. This method is used if the Veteran's pure tone threshold at each of the four specified frequencies is 55 decibels or more, or if the Veteran's pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. Whichever table results in a higher Roman numeral value is used to calculate a disability evaluation using Table VII. Id. In this case, the Veteran's hearing loss does not meet the standard for an exceptional pattern of hearing impairment and Table VIa will not be applied. 

As the Veteran's hearing loss, when calculated using Table VII, does not warrant a compensable disability evaluation, his claim is denied. The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. The Veteran's hearing loss has not met the requirements for a higher rating at any time since the effective date of his award, so the Board may not stage his rating. Fenderson, 12 Vet. App. at 125-26. 

The Veteran has not presented any evidence that his bilateral hearing loss results in a unique disability that is not addressed by the rating criteria. The Veteran's bilateral hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology. As noted above, the Veteran's bilateral hearing loss is manifested by, at worst, Level IV hearing loss in the right ear and Level II hearing loss in the left ear. When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for bilateral hearing loss. A rating in excess of the currently assigned rating is provided for certain manifestations of hearing loss, but the medical evidence reflects that those manifestations are not present in this case. The criteria for a non-compensable rating for the Veteran's bilateral hearing loss more than reasonably describe his disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate. Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation. See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The Board has also considered whether the issue of entitlement to a TDIU has been raised by the record. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The Veteran is retired from employment and has not asserted that his hearing loss is the cause for his unemployment. Thus, the Board finds that no further consideration of a TDIU is warranted at this time. 





ORDER

Service connection for a back disability to include low back strain is denied. 

Entitlement to an initial compensable disability evaluation for bilateral hearing loss is denied.  


____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


